Case 1:18-cv-05680-LDH-SJB Document 10 Filed 10/18/18 Page 1 of 1 PageID #: 38




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF'NEW YORK


   STEPHEN ELLIOTT,

                                   Plaintiff,
                       V                                              NO. l:18-cv-5680-LDH

   MOIRA DONEGAN, and JANE DOES (l-30)

                                   Defendants.




                                     NOTICE OF'APPEARANCE

  To the Clerk of this Court and all parties of record:

                  Please enter my appearance as counsel in this case for Defendant    Moira Donegan.

  I certify that I am admified to practice in this Court.

  Dated: New York, New York
         October 18,2018


                                                       .c/Mnrthn E
                                                       Martha E. Fitzgerald
                                                       KaplaN HscreR & Fnqr LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, New York 10118
                                                       Telephone: Qlz) 7 63 -0883
                                                       Facsimile: (212\ 564-0883
                                                       m fi tz gerald @kaplanhecker. com




                                                       Counsel   for Defendant Moira Donegan.
